DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-17 directed to a pack for smoking articles non-elected without traverse.  Accordingly, claims 16-17 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to Claim 15 was given in an interview with DANIEL L. BRUZZONE on 2/4/2022.

The application has been amended as follows: 
In Claim 15, line 2, the text “applying a cooling agent to a tobacco component to form a smokable material” has been deleted and the text  --impregnating a cooling agent into a smokable material comprising a tobacco component--  inserted therefor.
Claims 16-17 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kadiric, Watson, Hooper et al and Hajaligol are the nearest prior art.  The prior art fails to teach or fairly suggest a smoking article comprising smokable material, a cooling agent and menthol, wherein the cooling agent is impregnated into the smokable material, as claimed in Claim 1.  Watson teaches using claimed cooling agents in place of menthol to solve the problems of the minty odor and volatility of menthol, which loses its coolant activity quickly and lacks storage ability.  Therefore, the claimed cooling agents and menthol are not functionally equivalent species and it would not have been obvious to one of ordinary skill in the art to combine menthol and a claimed cooling agent with an expectation of obtaining an advantage. 
Therefore, a smoking article as claimed in Claim 13, an aerosol-generating device comprising a smoking article comprising a smokable material as claimed in Claim 1 and a method of manufacturing a smoking article as claimed in Claim 15 are considered to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748